738 N.W.2d 733 (2007)
Alisha WOOD, Personal Representative of the Estate of Bradley Wood, Deceased, Plaintiff-Appellee,
v.
Alfred K. BEDIAKO, M.D. and Hillsdale Obstetrics & Gynecology, P.C., Defendants-Appellants, and
Hillsdale Community Health Center, Defendant-Appellee.
Docket No. 132603. COA No. 267190.
Supreme Court of Michigan.
September 24, 2007.
*734 On order of the Court, the application for leave to appeal the October 26, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.